Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 38-40 allowed upon overcoming the double patenting rejection.
Claims 28-37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon overcoming the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or disclose wherein the vent valve includes a cavity, an opening that is in communication with the cavity, and a ball movably positioned in the cavity, wherein the vent valve is movable between a first position and a second position, wherein the ball completely blocks the opening of the vent valve when the vent valve is in the first position, and wherein the ball seats within a tapered portion of the vent valve when the vent valve is in the second position.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,575,887. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose dispensing system and method including a base comprising a passageway defining a longitudinal axis, the main body comprising an opening in communication with the passageway, a first plunger positioned within the passageway, the first plunger comprising a lumen extending through and between opposite proximal and distal end surfaces of the first plunger, and a second plunger positioned within the lumen and configured to move a material positioned within the lumen out of the opening, the second plunger body comprising opposite proximal and distal ends, the distal end comprising a vent valve configured to allow air within the lumen to exit the second plunger through the vent valve.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the main body" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 38 recites the limitation "the main body" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 40 recites the limitation "the main body" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0149860 to Scribner et al. in view of U.S. Patent No. 5,015,101 to Draenert.
As to Claim 21, Scribner discloses a dispensing system (120, Figs. 4-8). The system comprises a base (140) comprising a passageway defining a longitudinal axis (seen in Fig. 6), the main body comprising an opening in communication with the passageway ([0031] and Fig. 6), a first plunger (170) positioned within the passageway, the first plunger (170) comprising a lumen extending through and between opposite proximal and distal end surfaces of the first plunger ([0033] and Fig. 6), and a second plunger (190) positioned within the lumen and configured to move a material positioned within the lumen out of the opening ([0035] and Fig. 6), the second plunger (190) body comprising opposite proximal and distal ends (Fig 6), and comprising a vent valve configured to allow air within the lumen to exit the second plunger through the vent valve (side port or relief valve configured to release air described in [0037]). 
As to Claims 21-27, Scribner discloses the claimed invention except for wherein the vent valve is located at a distal end of the second plunger body, wherein air within the lumen exits the second plunger through the vent valve when the second plunger body is inserted into the lumen, wherein the vent valve includes an opening that extends through a distal end surface of the distal end of the second plunger, wherein the vent valve includes a cavity extending through a proximal end surface of the proximal end, wherein the vent valve includes a cavity and an opening, the opening of the vent valve extending through a distal end surface of the distal end of the second plunger, the opening being in communication with the cavity, the cavity extending through a proximal end surface of the proximal end, the opening of the vent valve being coaxial with the cavity and in communication with the cavity, and wherein the vent valve includes a cavity that does not extend through a proximal end surface of the proximal end of the second plunger.  
Draenert discloses a dispensing system (Fig. 1) wherein a vent valve (146) is located at a distal end of a second plunger body (distal end of 130, seen in Fig. 3, valve described in Col. 9, Lines 11-16). Air within the lumen exits the second plunger (130) through the vent valve (146) when the second plunger body is inserted into the lumen (Col. 9, Lines 1-16). The vent valve (146) includes an opening that extends through a distal end surface of the distal end of the second plunger (Figs. 3-5). The vent valve (146) includes a cavity extending through a proximal end surface of the proximal end (air escapes proximal end of 146 and escapes proximally in direction of arrow in Fig. 5). The vent valve (146) includes a cavity (within 100) and an opening (of 146), the opening of the vent valve (146) extending through a distal end surface of the distal end of the second plunger (130, Figs. 3-4), the opening being in communication with the cavity (Fig. 5), the cavity extending through a proximal end surface of the proximal end (air escapes proximal end of 146 and escapes proximally in direction of arrow in Fig. 5). The opening of the vent valve being coaxial with the cavity and in communication with the cavity (Fig. 3-5). The vent valve includes a cavity that does not extend through a proximal end surface of the proximal end of the second plunger (restricted by surface of 150, Fig. 5) in order to efficiently remove air from the system as the plunger is moved distally (Col. 9, Lines 1-16). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the dispensing system of Scribner with the vent valve modification of Draenert in order to efficiently remove air from the system as the plunger is moved distally.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775